   Case 2:20-cv-01353-JMV Document 5 Filed 03/01/21 Page 1 of 3 PageID: 235




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                              :
EDELBARTO PADILLA,                            :
                                              :
                       Petitioner,            :                   Civil Action No.
                                              :                   20-1353 (JMV)
                       v.                     :
                                              :                 OPINION & ORDER
BRUCE DAVIS, et al.,                          :
                                              :
                       Respondents.           :
                                              :

       Before the Court is Petitioner’s request seeking a stay and abeyance of this matter while he

pursues unexhausted claims in state court. (D.E. 1-1.) Pursuant to the Court’s earlier Order,

Petitioner explained the specifics of his unexhausted claims and submitted a copy of his second

post-conviction relief (“PCR”) petition. (D.E. 3, 4.)

       To merit a stay, Petitioner must establish: (1) that he has good cause for his failure to raise

the additional claims before; (2) that the additional claims have factual and legal merit; and (3)

that he is not engaging in intentional dilatory litigation tactics. Rhines v. Weber, 544 U.S. 269,

277–78 (2005).

       With those principles in mind, Petitioner’s unexhausted claims are of the ineffective

assistance of counsel in PCR proceedings. (D.E. 3, 23–28.) Generally, ineffective assistance of

PCR counsel claims are not cognizable under 28 U.S.C. § 2254. See 28 U.S.C. § 2254(i) (“The

ineffectiveness or incompetence of counsel during Federal or State collateral post-conviction

proceedings shall not be a ground for relief in a proceeding arising under section 2254.”).

Similarly, the Supreme Court has held that “a petitioner cannot claim constitutionally ineffective
    Case 2:20-cv-01353-JMV Document 5 Filed 03/01/21 Page 2 of 3 PageID: 236




assistance of counsel in [state post-conviction] proceedings.” Coleman v. Thompson, 501 U.S. 722,

752 (1991). In Martinez v. Ryan, 566 U.S. 1 (2012), however, the Supreme Court set forth a

limited exception to this rule and held that inadequate assistance of PCR counsel at initial review

proceedings “may establish cause for a prisoner’s procedural default of a claim of ineffective

assistance at trial.” Id. at 9.

        In the present case, Petitioner argues that PCR counsel failed to raise twelve claims of

ineffective assistance of trial counsel and two claims of ineffective assistance of appellate counsel.

(D.E. 3, at 24–26.) Accordingly, the Court may be able to construe most of these claims as parts

of ineffective assistance of trial counsel claims, which are cognizable under § 2254. Gamble v.

Johnson, No. 15-8358, 2019 WL 366558, at *2 (D.N.J. Jan. 30, 2019). In other words, the Court

could construe “that Petitioner failed to raise certain ineffective assistance of trial counsel claims

at his first PCR proceeding because of the alleged ineffective assistance of his PCR counsel.” Id.

        As a result, the Court finds that Petitioner demonstrates “good cause” 1 under Rhines to

issue a stay. See Suarez v. Johnson, No. 17-2767, 2017 WL 5157392, at *3 (D.N.J. Nov. 7, 2017)

(finding Martinez claims sufficient to establish “good cause” under Rhines). Further, the Court

finds that the claims are not “plainly meritless,” and that Petitioner is not engaging in dilatory

litigation tactics. See Rhines, 544 U.S. at 277–78. Consequently, the Court finds that Petitioner

has met his burden under Rhines and will grant his request to stay this matter. Accordingly,

        IT IS, on this 1st day of March 2021,




1
 The Court recognizes that two of Petitioner’s claims stemming from the ineffective assistance of
appellate counsel are insufficient to meet the requirements under Rhines. See Davila v. Davis, 137
S. Ct. 2058, 2065 (2017) (finding that Martinez does not apply to a procedurally defaulted claim
of ineffective assistance of appellate counsel). Nevertheless, the Court will grant the stay based
on Petitioner’s other claims and will permit Petitioner to exhaust all of the claims in his second
PCR petition. See Gamble, 2019 WL 366558, at *2 (concluding similarly).
                                                  2
   Case 2:20-cv-01353-JMV Document 5 Filed 03/01/21 Page 3 of 3 PageID: 237




        ORDERED that Petitioner’s request to stay this matter is GRANTED; and it is further

        ORDERED that the Clerk of the Court shall STAY and ADMINISTRATIVELY

TERMINATE this matter until Petitioner has exhausted the claims in his second PCR petition; and

it is further

        ORDERED that within thirty (30) days of exhausting his claims, i.e., after a final decision

from the Supreme Court of New Jersey, Petitioner may request that this Court reopen this matter

and lift the stay; and it is further

        ORDERED that the Clerk of the Court shall serve a copy of this Order on Petitioner by

regular mail.



                                                                                          __
                                                             JOHN MICHAEL VAZQUEZ
                                                             United States District Judge




                                                 3
